ORDER
PER CURIAM.
Defendant was tried on an information in lieu of indictment for robbery in the first degree, in violation of § 569.020 RSMo. (1986). Defendant was found guilty of a Class A felony and sentenced to thirty years imprisonment as a prior offender. Defendant alleges the trial court erred in refusing to excuse a venireperson for cause and challenges the use of the definition of reasonable doubt from MAI-CR3rd 302.04 and the procedure of empaneling the grand and petit juries in St. Louis. We affirm.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).